Citation Nr: 1110434	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Basic eligibility to death pension benefits (to include the threshold matter of whether the appellant is a proper claimant for such benefit).  


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is the daughter of a Veteran who served on active duty from January 1953 to January 1956.  The Veteran died in December 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decisional letter of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the appellant was assisted by a friend who also provided testimony.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

The appellant seeks death pension benefits as a child of the Veteran.  See 38 U.S.C.A. § 1542.  The Veteran had wartime (and qualifying for death pension benefits) service during the Korean Conflict.  The next threshold question that must be addressed is whether the appellant is a proper claimant for such benefit.  Because she is now 37 years old (she was born in July 1973), to establish child of the Veteran status she must show that she is a "helpless child". i.e., that she became permanently incapable of self-support before attaining the age of 18.  See 38 U.S.C.A. §101(4).  If she is not a "helpless child" of the Veteran, she is not a proper claimant for VA death pension benefits, and that is where the analysis would end (as her claim would lack legal merit).  

The appellant asserts that due to psychiatric illness she had become permanently incapable of self-support by the time she was 18 years old.  The matter of whether she is entitled to child/helpless child of the Veteran status has not been adjudicated by the RO, and the Board lacks jurisdiction to address it in the first instance.  Because it is inextricably intertwined with the appeal seeking death pension benefits, an RO initial determination in this matter is necessary.  Consideration of the appeal in the matter of entitlement to death pension benefits is deferred pending resolution of the [helpless] child of the Veteran matter.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the appellant's claim seeking recognition as a [helpless] child of the Veteran, the RO should provide the appellant notice of what is necessary to establish such status, and of VA's and her own respective responsibilities in the development of evidence to support such claim.  She should be provided ample opportunity to respond.  The RO should arrange for all necessary development, then adjudicate the matter.  The appellant should be advised of the determination.  If [helpless] child status is denied, she should be further advised of her right to appeal such determination, and that that matter will only be before the Board if she files a timely notice of disagreement and a substantive appeal after a statement of the case (SOC) is issued.  

2.  The RO should then (after the helpless child matter is resolved either by an allowance or by non-appeal of a negative determination within the period of time afforded by law) readjudicate the matter of entitlement to death pension benefits as a child of a wartime Veteran in light of the decision on the [helpless] child of the Veteran issue.  If the benfit sought remains denied, the RO should issue an appropriate supplemental SOC and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

